DETAILED ACTION
This office action is in response to the instant application filed on 08/07/2020.
Claims 1-30 are pending of which claims 1 and 28-30 are independent claims.
IDS, filed on 01/20/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
Claims 1, 3-5, 7-8, 19-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20100190533 to Black (hereinafter “Black”) in view of US. Pub. 20200044796 to Yang (hereinafter “Yang”).

Regarding claim 1: Black discloses a  method for wireless communication at a first access node, comprising: enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container (20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network); receiving, from a second access node of the access nodes and while in the operating mode, a signal in a first subset of the set of time resources of the time resource container; and amplifying and forwarding, in the time resource container and while in the operating mode, the signal to a third access node of the access nodes, the forwarded signal comprising a notification signal comprising the indication of the coordination information (20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network, and boosting may involve: receiving the signal; amplifying the received signal; and forwarding the amplified signal to at least one of the AT and the given base station). 

However, Black does not explicitly teach determining a configuration of a time resource container for communicating an indication of coordination information associated with access nodes of a network, the time resource container comprising a set of time resources. However, Yang in the same or similar field of endeavor teaches determining a configuration of a time resource container for communicating an indication of coordination information associated with access nodes of a network (20200044796, see paragraph [0161], FIG. 7-b, when the PDCCH occupies one symbol, the reference signal occupies the third symbol, and data is sent from the fourth symbol to the end of the time slot, the second symbol may be used for information interaction/coordination between different devices, or used for feedback information transmission, or used for control signaling transmission or beam scanning), the time resource container comprising a set of time resources (20200044796, see paragraph [0153], the correspondence between the subcarrier spacing and the number of symbols in a slot may be predefined, where a slot is the time resource container and time resource is the symbol in a slot, or notified through the physical layer DCI signaling, or configured through the higher-layer radio resource control (RRC) signaling, for example, when a subcarrier spacing is of 15 kHz, there are 6, or, 7, or, 8 symbols in a slot, and when a subcarrier spacing is of 60 kHz, there are 6 or 7 symbols in a slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into Black’s system/method because it would allow dynamically adjustment of the length of the uplink/downlink RS and the length of the CP within one symbol.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction or avoidance of interference of RS or data channel (Yang; [0184]).

Regarding claim 3: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, further comprising: storing the signal; and decoding the signal, and forwarding the signal to the third access node. However, Yang in the same or similar field of endeavor 20200044796, see paragraph [0171], decoding of received DMRS at prefixed location on a spectrum resource corresponding to the time unit.  after amplifying (20200044796,  see paragraph [0259], a subcarrier spacing of the DMRS of the device that uses the small subcarrier spacing in the frequency domain is amplified before decoding the signal),and forwarding the signal to the third access node (20200044796,  see paragraph [0040], transmitting at least one of an uplink signal or a downlink signal on a spectrum resource corresponding to the time unit).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into Black’s system/method because it would allow dynamically adjustment of the length of the uplink/downlink RS and the length of the CP within one symbol.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction or avoidance of interference of RS or data channel (Yang; [0184]).

Regarding claim 4: Black discloses the method of claim 3, wherein the notification signal comprises one or more of a flag indicating a notification scheme, an access node association identifier indicating one or more access nodes of the access nodes for which the notification signal is intended (20100190533, see paragraph [0069], FIG. 1,  monitoring or determining an availability/operating status of a communication backhaul in operative communication with a macro network), a notification type indicating a cause of the notification signal, one or more actions to be performed by the 20100190533, see paragraph [0070], in response to the backhaul being available, the method  may involve facilitating communication between an access terminal (AT) and the macro network via the backhaul, and if the response is that the backhaul not being available (e.g., when the backhaul is intentionally disconnected, when there is unintentional failure, such as when the backhaul fails to operate normally, or when the backhaul service provider is running or performing a maintenance procedure, a line adjustment, an upgrade, a test, or the like, or combinations thereof), boosting a communication signal between the AT and a base station in operative communication with another macro network). 

Regarding claim 5: Black discloses the method of claim 4, further comprising: Attorney Docket No. PR686.01 (103038.2139)Qualcomm Ref. No. 194302 66 2comparing the access node association identifier indicated in the notification signal 3with one or more identifiers associated with the first access node(20100190533, see paragraph [0037], AP base station can accordingly self-configure its channel identifier, PN offset, etc. so as not to interfere with the surrounding femto cells and macro cells, and AP base station utilizes this information to build a neighbor list of surrounding femto cells and macro cells to facilitate hard and soft handoffs for devices communicating with AP base station; and AP base station may be adapted to receive RF signals, for example, from AP base station and/or base station to determine timing, location, and/or the like); 20100190533, see paragraph [0070], the notification may be availability of a backhaul to facilitating communication between an identified access terminal (AT) and an identified macro network via the backhaul and 20100190533, see paragraph [0037], AP base station can accordingly self-configure its channel identifier, PN offset, etc. so as not to interfere with the surrounding femto cells and macro cells, and AP base station utilizes this information to build a neighbor list of surrounding femto cells and macro cells to facilitate hard and soft handoffs for devices communicating with AP base station); 7determining one or more actions associated with the notification signal based at least 8in part on verifying that the notification signal is intended for the first access node; and 9performing the one or more actions(20100190533, see paragraph [0070], in response to the backhaul being available, the method  may involve facilitating communication between an identified access terminal (AT) and an identified  macro network via the backhaul, and if the response is that the backhaul not being available (e.g., when the backhaul is intentionally disconnected, when there is unintentional failure, such as when the backhaul fails to operate normally, or when the backhaul service provider is running or performing a maintenance procedure, a line adjustment, an upgrade, a test, or the like, or combinations thereof), boosting a communication signal between the AT and a base station in operative communication with another macro network). 
 
Regarding claim 7: Black discloses the method of claim 4, further comprising: comparing the access node association identifier indicated in the notification signal with one or more identifiers associated with the first access node (20100190533, see paragraph [0037], AP base station can accordingly self-configure its channel identifier, PN offset, etc. so as not to interfere with the surrounding femto cells and macro cells, and AP base station utilizes this information to build a neighbor list of surrounding femto cells and macro cells to facilitate hard and soft handoffs for devices communicating with AP base station; and AP base station may be adapted to receive RF signals, for example, from AP base station and/or base station to determine timing, location, and/or the like.; determining that the notification signal is intended for an access node different than the first access node based at least in part on comparing the access node association identifier with the one or more identifiers associated with the first access node; and refraining from performing the one or more actions associated with the notification signal based at least in part on determining that the notification signal is intended for the access node different than the first access node (20100190533, see paragraph [0070], in response to the backhaul being available, the method  may involve facilitating communication between an identified access terminal (AT) and an identified  macro network via the backhaul, and if the response is that the backhaul not being available (e.g., when the backhaul is intentionally disconnected, when there is unintentional failure, such as when the backhaul fails to operate normally, or when the backhaul service provider is running or performing a maintenance procedure, a line adjustment, an upgrade, a test, or the like, or combinations thereof), boosting a communication signal between the AT and a base station in operative communication with another macro network). 
 
Regarding claim 8: Black discloses the method of claim 4, wherein the access node association identifier comprises a route identifier, the route identifier(20100190533, see paragraph [0037], AP base station can accordingly self-configure its channel identifier, PN offset, etc. so as not to interfere with the surrounding femto cells and macro cells, and AP base station utilizes this information to build a neighbor list of surrounding femto cells and macro cells to facilitate hard and soft handoffs for devices communicating with AP base station; and AP base station may be adapted to receive RF signals, for example, from AP base station and/or base station to determine timing, location, and/or the like); corresponding to one or more routes for integrated access/backhaul nodes in the network (20100190533, see paragraph [0070], in response to the backhaul being available, the method  may involve facilitating communication between an identified access terminal (AT) and an identified  macro network via the backhaul, and if the response is that the backhaul not being available the method  may involve boosting a communication signal between the AT and a base station in operative communication with another macro network).

Regarding claim 19: Black discloses the method of claim 1, wherein receiving the signal from the second access node comprises receiving the signal from a parent integrated access/backhaul node (20100190533, see paragraph [0070], in response to the backhaul being available, the method  may involve facilitating communication between an identified access terminal (AT) and an identified  macro network via the backhaul, and if the response is that the backhaul not being available the method  may involve boosting a communication signal between the AT and a base station in operative communication with another macro network).), and wherein amplifying and forwarding the signal to the third access node comprises amplifying and forwarding the signal to a child integrated access/backhaul node ((20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network, and boosting may involve: receiving the signal; amplifying the received signal; and forwarding the amplified signal to at least one of the AT and the given base station). 

Regarding claim 20: Black discloses the method of claim 1, wherein receiving the signal from the second access node comprises receiving the signal from a child integrated access/backhaul node(20100190533, see paragraph [0037], AP base station can accordingly self-configure its channel identifier, PN offset, etc. so as not to interfere with the surrounding femto cells and macro cells, and AP base station utilizes this information to build a neighbor list of surrounding femto cells and macro cells to facilitate hard and soft handoffs for devices communicating with AP base station; and AP base station may be adapted to receive RF signals, for example, from AP base station and/or base station to determine timing, location, and/or the like), and wherein amplifying and forwarding the signal to the third access node comprises amplifying and forwarding the signal to a parent integrated access/backhaul node((20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network, and boosting may involve: receiving the signal; amplifying the received signal; and forwarding the amplified signal to at least one of the AT and the given base station). 

Regarding claim 21: Black discloses the method of claim 1, wherein amplifying and forwarding the signal to the third access node comprises amplifying and forwarding the signal independently of whether the notification signal is present within the time resource container(20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network). 

Regarding claim 22: Black discloses the method of claim 1, further comprising determining a characteristic of the signal, wherein amplifying and forwarding the signal to the third access node is based at least in part on determining the characteristic of the signal (20100190533, see paragraph [0072] an access node performs receiving the signal; amplifying the received signal; and forwarding the amplified signal to at least one of the AT and the given base station. Note: communication is using the configured time resource container). 

Regarding claim 23: Black discloses the method of claim 22, further comprising: determining an energy level indicated by the signal, wherein determining the characteristic of the signal is based at least in part on determining the energy level indicated by the signal; and determining that the energy level indicated by the signal is below a threshold, wherein amplifying and forwarding the signal comprises amplifying and forwarding a subset of the signal and refraining from amplifying and forwarding a remainder of the signal based at least in part on determining that the energy level indicated by the signal is below the threshold (20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network. Note: selective boosting only possible if the energy source to the signal is impendent for each signal but in reality this is not the case, the energy that drive the signal is from a common source and because of this, once the energy level is determined low, boosting will be performed for all the signals.  

Regarding claim 26: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein determining the configuration of the time resource container comprises determining the configuration such that one or more other signals or channels are overlaid with the notification signal to overlap in time and are separated from the notification signal in one or more of a frequency or a code domain.

However, Yang in the same or similar field of endeavor teaches the method of claim 1, wherein determining the configuration of the time resource container comprises determining the configuration such that one or more other signals or channels are overlaid with the notification signal to overlap in time and are separated from the notification signal in one or more of a frequency or a code domain (20200044796, see paragraph [0153], e a slot is the time resource container and time resource is the symbol in a slot, or notified through the physical layer DCI signaling, or configured through the higher-layer radio resource control (RRC) signaling, for example, when a subcarrier spacing is of 15 kHz, there are 6, or, 7, or, 8 symbols in a slot, and when a subcarrier spacing is of 60 kHz, there are 6 or 7 symbols in a slot. Note: the limitation “one or more other signals or channels are overlaid with the notification signal to overlap in time and are separated from the notification signal in one or more of a frequency or a code domain” is not clear, and coordination claimed in the parent claim will take care of the interference due to overlapping). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into Black’s system/method because it would allow dynamically adjustment of the length of the uplink/downlink RS and the length of the CP within one symbol.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction or avoidance of interference of RS or data channel (Yang; [0184]).

Regarding claim 27: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein determining the configuration of the time resource container comprises determining the configuration such that one or more other signals or channels are overlaid with the notification signal, the method further comprising communicating a second signal with one or more of the access nodes concurrently with amplifying and forwarding the signal. However, Yang in the same or similar field of endeavor teaches the method of claim 1, wherein determining the configuration of the time resource container comprises determining the configuration such that one or more other signals or channels are overlaid with the notification signal, the method further comprising communicating a second signal with one or more of the access nodes concurrently with amplifying and forwarding the signal(20200044796, see paragraph [0153], e a slot is the time resource container and time resource is the symbol in a slot, or notified through the physical layer DCI signaling, or configured through the higher-layer radio resource control (RRC) signaling, for example, when a subcarrier spacing is of 15 kHz, there are 6, or, 7, or, 8 symbols in a slot, and when a subcarrier spacing is of 60 kHz, there are 6 or 7 symbols in a slot. Note: regarding the limitation “one or more other signals or channels are overlaid with the notification signal, the method further comprising communicating a second signal with one or more of the access nodes concurrently with amplifying and forwarding the signal” is not clear, and coordination claimed in the parent claim will take care of the interference due to overlapping). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into Black’s system/method because it would allow dynamically adjustment of the length of the uplink/downlink RS and the length of the CP within one symbol.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction or avoidance of interference of RS or data channel (Yang; [0184]).

Regarding claim 28. An apparatus for wireless communication at a first access node, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: enable an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network; receive, from a second access node of the access nodes and while in the operating mode, a signal in a first subset of the set of time resources of the time resource container; and amplify and forward, in the time resource container and while in the operating mode, the signal to a third access node of the access nodes, the forwarded signal comprising a notification signal comprising the indication of the coordination information (20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network, and boosting may involve: receiving the signal; amplifying the received signal; and forwarding the amplified signal to at least one of the AT and the given base station. Note: communication is using the configured time resource container). 

However, Black does not explicitly teach determine a configuration of a time resource container for communicating an indication of coordination information associated with access nodes of a network, the time resource container comprising a set of time resources. However, Yang in the same or similar field of endeavor teaches determine a configuration of a time resource container for communicating an indication of coordination information associated with access nodes of a network(20200044796, see paragraph [0161], FIG. 7-b, when the PDCCH occupies one symbol, the reference signal occupies the third symbol, and data is sent from the fourth symbol to the end of the time slot, the second symbol may be used for information interaction/coordination between different devices, or used for feedback information transmission, or used for control signaling transmission or beam scanning), the time resource container comprising a set of time resources(20200044796, see paragraph [0153], the correspondence between the subcarrier spacing and the number of symbols in a slot may be predefined, where a slot is considered a  time resource container and time resource is the symbol in a slot, or notified through the physical layer DCI signaling, or configured through the higher-layer radio resource control (RRC) signaling, for example, when a subcarrier spacing is of 15 kHz, there are 6, or, 7 symbols in a slot, and when a subcarrier spacing is 60 kHz, there are 6 or 7 symbols in a min-slot or sub-slot. Note: in 60 kHz spacing there are 28 symbols in a slot and a mini slot in a slot may be configured with each mini slot not to exceed 7 symbols). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into Black’s system/method because it would allow dynamically adjustment of the length of the uplink/downlink RS and the length of the CP within one symbol.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction or avoidance of interference of RS or data channel (Yang; [0184]).

Regarding claim 29. An apparatus for wireless communication at a first access node, comprising:  means for enabling an operating mode for amplifying and forwarding a signal based 6 at least in part on determining the configuration of the time resource container; means for receiving, from a second access node of the access nodes and while in the operating mode, a signal in a first subset of the set of time resources of the time resource container(20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network); and means for amplifying and forwarding, in the time resource container and while in the operating mode, the signal to a third access node of the access nodes, the forwarded signal comprising a notification signal comprising the indication of the coordination information (20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network, and boosting may involve: receiving the signal; amplifying the received signal; and forwarding the amplified signal to at least one of the AT and the given base station). 

However, Black does not explicitly teach means for determining a configuration of a time resource container for communicating an indication of coordination information associated with access nodes of a network, the time resource container comprising a 20200044796, see paragraph [0161], FIG. 7-b, when the PDCCH occupies one symbol, the reference signal occupies the third symbol, and data is sent from the fourth symbol to the end of the time slot, the second symbol may be used for information interaction/coordination between different devices, or used for feedback information transmission, or used for control signaling transmission or beam scanning), the time resource container comprising a set of time resources(20200044796, see paragraph [0153], the correspondence between the subcarrier spacing and the number of symbols in a slot may be predefined, where a slot is the time resource container and time resource is the symbol in a slot, or notified through the physical layer DCI signaling, or configured through the higher-layer radio resource control (RRC) signaling, for example, when a subcarrier spacing is of 15 kHz, there are 6, or, 7, or, 8 symbols in a slot, and when a subcarrier spacing is of 60 kHz, there are 6 or 7 symbols in a slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into Black’s system/method because it would allow dynamically adjustment of the length of the uplink/downlink RS and the length of the CP within one symbol.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction or avoidance of interference of RS or data channel (Yang; [0184]).

Regarding claim 30. A non-transitory computer-readable medium storing code for wireless communication at a first access node, the code comprising instructions executable by a processor to: enable an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container(20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network); receive, from a second access node of the access nodes and while in the operating mode, a signal in a first subset of the set of time resources of the time resource container; and amplify and forward, in the time resource container and while in the operating mode, the signal to a third access node of the access nodes, the forwarded signal comprising a  notification signal comprising the indication of the coordination information (20100190533, see paragraph [0072] when the backhaul is not available, the action involves boosting the signal between the identified AT and a another identified macro base station in operative communication with the macro network, and/or boosting the signal between the AT and a separate AP base station associated with another communication backhaul in operative communication with the macro network, and boosting may involve: receiving the signal; amplifying the received signal; and forwarding the amplified signal to at least one of the AT and the given base station). 

20200044796, see paragraph [0161], FIG. 7-b, when the PDCCH occupies one symbol, the reference signal occupies the third symbol, and data is sent from the fourth symbol to the end of the time slot, the second symbol may be used for information interaction/coordination between different devices, or used for feedback information transmission, or used for control signaling transmission or beam scanning), the time resource container comprising a set of time resources (20200044796, see paragraph [0153], the correspondence between the subcarrier spacing and the number of symbols in a slot may be predefined, where a slot is the time resource container and time resource is the symbol in a slot, or notified through the physical layer DCI signaling, or configured through the higher-layer radio resource control (RRC) signaling, for example, when a subcarrier spacing is of 15 kHz, there are 6, or, 7, or, 8 symbols in a slot, and when a subcarrier spacing is of 60 kHz, there are 6 or 7 symbols in a slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into Black’s system/method because it would allow dynamically adjustment of the length of the uplink/downlink RS and the length of the CP within one symbol.  Such combination would have been obvious to combine as (Yang; [0184]).

Claims 2, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20100190533 to Black (hereinafter “Black”) in view of US. Pub. 20200044796 to Yang (hereinafter “Yang”) and the combination of Black and Yang is further combined with US. Pub. 20170331577 to Parkvall (hereinafter “Parkvall”).

Regarding claim 2:  Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein receiving the signal in the first subset comprises receiving the signal comprising the indication of the coordination information. However, Parkvall  in the same or similar field of endeavor teaches the method of claim 1, wherein receiving the signal in the first subset comprises receiving the signal comprising the indication of the coordination information (20170331577, see paragraphs [0602], in order to receive indication for comp feature, a set of measurements may be desirable, UE-triggers reports on experienced interference or high received power of a given sequence, and CSI-reports measured on CSI-RS is performed as indication of the coordination information). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the 

Regarding claim 10: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 4, wherein the notification signal comprises an on-off signal, and wherein an absence of the notification signal indicates an absence of the indication of the coordination information. However, Parkvall  in the same or similar field of endeavor teaches the method of claim 4, wherein the notification signal comprises an on-off signal, and wherein an absence of the notification signal indicates an absence of the indication of the coordination information (20170331577, see paragraphs [1242], CSI is used as a notification feature for comp feature and where both periodic and aperiodic RRS transmissions of CSI are possible, and to keep the RRS overhead at a low level but to ensure reliable CSI acquisition, the eNB can trigger RRS dynamically and turn on/off periodic RRS transmission). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Parkvall within the system of Black because it would allow property that provides a larger potential for 

Regarding claim 24: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, further comprising: determining a quantity of access nodes associated with the first access node in one or more of an uplink direction or a downlink direction; and determining a width of a beam to be used for receiving the signal or forwarding the signal based at least in part on determining the quantity of access nodes, wherein one or more of receiving the signal or forwarding the signal is based at least in part on determining the width of the beam.

However, Parkvall  in the same or similar field of endeavor teaches the method of claim 1, further comprising: determining a quantity of access nodes associated with the first access node in one or more of an uplink direction or a downlink direction; and determining a width of a beam to be used for receiving the signal or forwarding the signal based at least in part on determining the quantity of access nodes, wherein one or more of receiving the signal or forwarding the signal is based at least in part on determining the width of the beam (20170331577, see paragraph [1223], Candidate beam selection may include beam narrowing, where communication may be initially maintained using a wide beam with that beam then the selection is refined to transition to a  narrower beam).  In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Parkvall within the system of Black because it would allow property that provides a larger potential for coordination gains through coordinating the spatial usage. Furthermore, all references deal with same field of endeavor, thus modification of Black  by Yang  as modified by Parkvall would have been to achieve interference control  as disclosed in Parkvall para 0600.

Claims 6, 9, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20100190533 to Black (hereinafter “Black”) in view of US. Pub. 20200044796 to Yang (hereinafter “Yang”) and the combination of Black and Yang is further combined with US. Pub. 20190044649 to Kim (hereinafter “Kim”).

Regarding claim 6: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 5, wherein the one or more actions comprise one or more of overriding one or more resource types for receiving or transmitting of ultra-reliable low- latency communication based at least in part on a notification of in-coming ultra-reliable low- latency communication information, configuring additional physical downlink control channel resources within a slot based at least in part on a notification of in-coming ultra- reliable 20190044649, see paragraph[0047], URLLC, as cellular-based mission-critical wireless communication for a specific purpose, is a service usable for remote control of robots or machinery, industrial automation, unmanned aerial vehicles, remote health care, and emergency notification, and should enable ultra-reliable and low-latency communication, for example, a URLLC service may have to support both an air interface latency of less than 0.5 ms and a packet error rate of 10-5 or less as a requirement; and  for the URLLC, the transmission time interval (TTI) should be shorter than that of other 5G services, and resources should be allocated in a wide frequency band for the reliability of communication links). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Kim within the system of Black because it would allow reusing the 

Regarding claim 9: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 4, wherein the notification type indicating the cause of the notification signal comprises one or more of an indication of an ultra-reliable low-latency communication or an indication of synchronization loss. However, Kim in the same or similar field of endeavor teaches the method of claim 4, wherein the notification type indicating the cause of the notification signal comprises one or more of an indication of an ultra-reliable low-latency communication or an indication of synchronization loss (20190044649, see paragraph[0047], URLLC enabled by services, such as, emergency related services and service that require very low latency, and a URLLC service may have to support both an air interface latency of less than 0.5 ms and a packet error rate of 10-5 or less as a requirement; and  for the URLLC, the transmission time interval (TTI) should be shorter than that of other 5G services, and resources should be allocated in a wide frequency band for the reliability of communication links.  In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Kim within the system of Black because it would allow 

Regarding claim 18: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein a duration of the time resource container is greater than or equal to a sum of the duration of the notification signal and a duration of a propagation latency between two or more of the access nodes in the network. However, Kim in the same or similar field of endeavor teaches the method of claim 1, wherein a duration of the time resource container is greater than or equal to a sum of the duration of the notification signal and a duration of a propagation latency between two or more of the access nodes in the network(20190044649, see paragraph[0047], a URLLC service may have to support both an air interface with propagation latency of less than 0.5 ms and a packet error rate of 10-5 or less as a requirement; and  for the URLLC, the transmission time interval (TTI) should be shorter than that of other 5G services, and resources should be allocated in a wide frequency band for the reliability of communication links). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Kim within the system of Black because it would allow reusing the resource in the control region. Furthermore, all references deal with same 

Regarding claim 25: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein the signal comprises an indication of ultra- reliable low-latency communication information to be received, the method further comprising: overriding a previous resource configuration based at least in part on the indication of receiving the ultra-reliable low-latency communication information; receiving the ultra-reliable low-latency communication information based at least in part on the indication of receiving the ultra-reliable low-latency communication information; and transmitting the ultra-reliable low-latency communication information to another access node of the access nodes. However, Kim in the same or similar field of endeavor teaches the method of claim 1, wherein the signal comprises an indication of ultra- reliable low-latency communication information to be received, the method further comprising: overriding a previous resource configuration based at least in part on the indication of receiving the ultra-reliable low-latency communication information; receiving the ultra-reliable low-latency communication information based at least in part on the indication of receiving the ultra-reliable low-latency communication information; and transmitting the ultra-reliable low-latency communication information to another access node of the access nodes(20190044649, see paragraph[0047], URLLC, as cellular-based mission-critical wireless communication for a specific purpose, is a service usable for remote control of robots or machinery, industrial automation, unmanned aerial vehicles, remote health care, and emergency notification, and should enable ultra-reliable and low-latency communication, for example, a URLLC service may have to support both an air interface latency of less than 0.5 ms and a packet error rate of 10-5 or less as a requirement; and  for the URLLC, the transmission time interval (TTI) should be shorter than that of other 5G services, and resources should be allocated in a wide frequency band for the reliability of communication links). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Kim within the system of Black because it would allow reusing the resource in the control region. Furthermore, all references deal with same field of endeavor, thus modification of Black  by Yang  as modified by Kim  would have been achieve resource efficiency   as disclosed in Kim para 0142.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20100190533 to Black (hereinafter “Black”) in view of US. Pub. 20200044796 to Yang (hereinafter “Yang”) and the combination of Black and Yang is further combined with US. Pub. 20190098611 to Shimezawa (hereinafter “Shimezawa”).

Regarding claim 11: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein a length of the time resource container is less than or equal to a symbol. 20190098611, see FIG. 5, for example, when a subcarrier spacing is of 15 kHz, the number of symbols per subframe is 14,  for 30 kHz spacing,  the number of symbols per subframe is 28, and 60 kHz spacing, the number of symbols per subframe is 56 symbols, for 60 kHz spacing  each slot may have 28 symbols and up to four (4) mini-slots in a slot may be configured, from this the mini slots and the slots are  considered to be time resource containers and symbols in the slot and mini slot are considered  as a set of time resources, and the size of the container (slot and min slot)  is determine by the number  symbols configured in it using spacing, and this indicates length of the time resource container (slot or mini slot) is equal to the number of symbols configured in it). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Shimezawa within the system of Black because it would allow UE-specific search space (USS) set to using a parameter specific to the terminal device. Furthermore, all references deal with same field of endeavor, thus modification of Black  by Yang  as modified by Shimezawa would have been achieve  efficiently mapping the control channels specific to a plurality of terminal devices as disclosed in Shimezawa para 0172.

Regarding claim 12: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 11, wherein determining the configuration of the time resource container comprises determining that the configuration comprises multiple subsets of the symbol. However, Shimezawa in the same or similar field of endeavor teaches the method of claim 1, wherein a length of the time resource container is less than or equal to a symbol (20190098611, see FIG. 5, for example, when a subcarrier spacing is of 15 kHz, the number of symbols per subframe is 14,  for 30 kHz spacing,  the number of symbols per subframe is 28, and 60 kHz spacing, the number of symbols per subframe is 56 symbols, for 60 kHz spacing  each slot may have 28 symbols and up to four (4) mini-slots in a slot may be configured, from this the mini slots and the slots are  considered to be time resource containers and symbols in the slot and mini slot are considered  as a set of time resources, and the size of the container (slot and min slot)  is determine by the number  symbols configured in it using spacing, and this indicates length of the time resource container (slot or mini slot) is equal to the number of symbols configured in it). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Shimezawa within the system of Black because it would allow UE-specific search space (USS) set to using a parameter specific to the terminal device. Furthermore, all references deal with same field of endeavor, thus modification of Black  

Regarding claim 13: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 12, wherein: a first sub-symbol of the time resource container is configured for downlink coordination, or a second sub-symbol of the time resource container is configured for uplink coordination, or one or more remaining sub-symbols of the time resource container are configured for one or more other physical channels or signals, or any combination thereof. However, Shimezawa in the same or similar field of endeavor teaches the method of claim 12, wherein: a first sub-symbol of the time resource container is configured for downlink coordination, or a second sub-symbol of the time resource container is configured for uplink coordination, or one or more remaining sub-symbols of the time resource container are configured for one or more other physical channels or signals, or any combination thereof(  20190098611, see FIG. 5, examiner understood sub-symbol to mean  sub-slot or mini-slot or short-slot, when  a subcarrier spacing of  60 kHz is used, the number of symbols per subframe is 56 symbols, for 60 kHz spacing  each slot may have 28 symbols and may be configure to contain up to four (4) mini-slots in a slot, each mini slot may be allocated to a user where coordination of the plurality of the users in a slot are performed, the mini slots time resource container). In view of the above, having the 

Regarding claim 14: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein the time resource container comprises one of a set of time resource containers within a slot. However, Shimezawa in the same or similar field of endeavor teaches the method of claim 1, wherein the time resource container comprises one of a set of time resource containers within a slot (20190098611,  see FIG. 5, when  a subcarrier spacing of  60 kHz is used, the number of symbols per subframe is 56 symbols, for 60 kHz spacing  each slot may have 28 symbols and may be configure to contain up to four (4) mini-slots in a slot, and a the mini slots is considered a time resource container). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to 

Regarding claim 15: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, further comprising receiving an indication of the configuration of the time resource container, wherein determining the configuration of the time resource container is based at least in part on receiving the indication of the configuration. However, Shimezawa in the same or similar field of endeavor teaches the method of claim 1, further comprising receiving an indication of the configuration of the time resource container, wherein determining the configuration of the time resource container is based at least in part on receiving the indication of the  configuration(20190098611,  see FIG. 5, a base station configures applicable spacing for a UE, for example,  when  a subcarrier spacing of  60 kHz is configured in a UE, the number of symbols per subframe is 56 symbols, for 60 kHz spacing  each slot may have 28 symbols and may be configure to contain up to four (4) mini-slots in a slot, and a the mini slots is considered a time resource container). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious 

Regarding claim 16: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, further comprising determining configuration information stored at the first access node, wherein determining the configuration of the time resource container is based at least in part on the configuration information stored at the first access node. However, Shimezawa in the same or similar field of endeavor teaches the method of claim 1, further comprising determining configuration information stored at the first access node, wherein determining the configuration of the time resource container is based at least in part on the configuration information stored at the first access node(20190098611,   see FIG. 5, a base station that serves a UE  stores configuration information as record before sending the configuration information to a UE, for example,  when  a subcarrier spacing of  60 kHz is configured in a UE, the number of symbols per subframe is 56 symbols, for 60 kHz spacing  each slot may have 28 symbols and may be configure to contain up to four (4) mini-slots in a slot, and a the mini slots is considered a time resource container). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Shimezawa within the system of Black because it would allow UE-specific search space (USS) set to using a parameter specific to the terminal device. Furthermore, both references deal with same field of endeavor, thus modification of Black  by Yang  as modified by Shimezawa would have been achieve  efficiently mapping the control channels specific to a plurality of terminal devices as disclosed in Shimezawa para 0172.

Regarding claim 17: Black discloses enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container. However, Black does not explicitly teach the method of claim 1, wherein a second subset of the time resource container comprises a signaling gap, the second subset comprising a remainder of the time resource container different than the first subset. However, Shimezawa in the same or similar field of endeavor teaches the method of claim 1, wherein a second subset of the time resource container comprises a signaling gap, the second subset comprising a remainder of the time resource container different than the first subset(20190098611, see paragraph[0272], the second subset time resource is a an sTTI (short TTI) where the setting related to the STTI (STTI setting) is performed through the RRC signaling and/or the signaling of the physical layer, the STTI setting includes information (parameter) related to the TTI size, a setting related to the STTI in the downlink (downlink STTI setting), a setting related to the STTI in the uplink (uplink STTI setting), and/or information for monitoring the control channel for notifying of the control information related to the STTI; the STTI setting can be individually set for each cell (serving cell)). In view of the above, having the method of Black and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang as modified by Shimezawa within the system of Black because it would allow UE-specific search space (USS) set to using a parameter specific to the terminal device. Furthermore, both references deal with same field of endeavor, thus modification of Black  by Yang  as modified by Shimezawa would have been achieve  efficiently mapping the control channels specific to a plurality of terminal devices as disclosed in Shimezawa para 0172.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476